  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 1 of 8 Page ID #239




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARCIA BILLHARTZ, as trustee of
the MARCIA BILLHARTZ
REVOCABLE TRUST U/A DATED
10/25/1990,
                                              Case No. 20-CV-817-SPM
                   Plaintiff,

v.

FIRST CO. BANCORP, INC.,
WARD BILLHARTZ, individually,
THE WARD BILLHARTZ TRUST,
and MARK ZAVAGLIA

                   Defendants.

                       MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court is Plaintiff’s Marcia Billhartz, as trustee of the Marcia

Billhartz Revocable Trust U/A Dated 10/25/90 (“MB”) Motion to Remand to State

Court. (Doc. 24). For the following reasons, Plaintiff’s Motion is GRANTED.

                                PROCEDURAL HISTORY

      On August 11, 2020, MB filed a three (3) count Complaint in the Circuit Court

for the Third Judicial Circuit, Madison County, Illinois against defendants herein,

alleging violations pursuant to 805 ILCS 5/12.56, breach of fiduciary duty and for

declaratory judgment. (Doc. 1-1). On August 23, 2020, defendants filed their Notice of

Removal, asserting that this Court has subject matter jurisdiction over Plaintiff’s

claims under 28 U.S.C. § 1332 because this is a civil action in which the amount in




                                     Page 1 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 2 of 8 Page ID #240




controversy exceeds the sum or value of $75,000, exclusive of costs and interests, and

this action is between citizens of different states. (Doc. 1).

       On September 23, 2020, MB filed a Motion to Remand to State Court, along with

Memorandum of Law. (Docs. 24 and 25). Defendant, First Co. Bancorp, Inc. (“the

Bank.”), filed a Memorandum in Opposition to Motion to Remand (Doc. 27).

Defendants, Ward Billhartz (“WB”) and Mark Zavaglia (“MZ”) filed a Memorandum

incorporating the argument set forth by the Bank in Opposition to Remand. (Doc. 29).

Defendant, The Ward Billhartz Trust (“WB Trust”), also joined in the Bank’s

Opposition to Remand. (Doc. 31).

                                     STATEMENT OF FACTS

       According to the Complaint, MB, through her trust, is a minority shareholder in

the Bank, having inherited her shares in 2006 upon the death of her husband, the

former Chairman and CEO of the Bank. (Doc. 1-1). MB has not received any dividends

during the fourteen (14) years of ownership of the stock.

       WB and MZ are employees and directors of the Bank, and are parties to the

Stock Purchase and Restrictive Transfer Agreement. Id. MB owns 8,194 Class B

common shares, which equates to 49.92% of the Class B common shares. Id. The WB

Trust owns 1,671 Class A common shares of the Bank. Id. MZ owns 65 Class A common

shares of the Bank. Id.

       Under the Bank’s Articles of Incorporation, Class A common shares and Class B

common shares have identical rights, except that Class B common shareholders do not have a vote

on matters presented to the shareholders of the corporation. Id. MB owns approximately 45.13%




                                           Page 2 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 3 of 8 Page ID #241




of all common shares, i.e. of the combined number of Class A and Class B common

shares. Id.

                                      LEGAL STANDARD

      Removal is governed by 28 U.S.C. § 1441, which provides, in pertinent part, that

“any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the defendants,

to the district court of the United States for the district and division embracing the

place where such action is pending.” 28 U.S.C. § 1441(a); see also Yassan v. J.P. Morgan

Chase & Co., 708 F.3d (7th Cir. 2013). Under 28 U.S.C. § 1332, a federal district court

has original subject matter jurisdiction over actions involving complete diversity

between the parties plus an amount in controversy exceeding $75,000, exclusive of

interest and costs. See 28 U.S.C. § 1332(a)(1); LM Ins. Corp. v. Spaulding Enters. Inc.,

533 F.3d 542, 547 (7th Cir. 2008). Complete diversity means that “none of the parties

on either side of the litigation may be a citizen of a state of which a party on the other

side is a citizen.” Altom Transport, Inc. v. Westchester Fire Ins. Co., 823 F.3d 416 (7th

Cir. 2012) (citations omitted).

      The party seeking removal, as the proponent of federal subject matter

jurisdiction, has the burden of proof as to the existence of such jurisdiction. Meridian

Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 540 (7th Cir. 2006); see also Anglin v. Bristol-

Myers Squibb Co., No. 12-60, 2012 WL 1268143, at *1 (S.D. Ill. Apr. 13, 2012). Failure

to meet this burden results in remand of the removed case. 28 U.S.C. § 1447(c); Doe v.

Allied–Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993). “’Courts should interpret the




                                      Page 3 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 4 of 8 Page ID #242




removal statute narrowly and presume that the plaintiff may choose his or her forum.’

Put another way, there is a strong presumption in favor of remand.” Fuller v. BNSF

Ry. Co., 472 F. Supp. 2d 1088, 1091 (S.D. Ill. 2007) (quoting Allied-Signal, 985 F.2d at

911). “Doubts concerning removal must be resolved in favor of remand to the state

court.” Schur v. L.A. Weight Loss Centers, Inc., 577 F.3d 752 (7th Cir. 2009); Asperger

v. Shop Vac Corporation, 524 F. Supp. 2d 1088 (S.D. Ill. 2007).

                                       ANALYSIS

      I.     Diversity Jurisdiction

      The principal issue presented for resolution is MB’s state citizenship for

purposes of federal subject matter jurisdiction in diversity, as the amount in

controversy was not raised. (Doc. 24). For purposes of federal diversity jurisdiction, the

state citizenship of a natural person is determined by the state where the person is

domiciled, not the state where the person resides. America’s Best Inn, Inc. v. Best Inns

of Abilene, L.P., 980 F.2d 1072 (7th Cir. 1992). In federal law, citizenship means

domicile, not residence. Gilbert v. David, 235 U.S. 561 (1915). Domicile is ordinarily

understood to mean physical presence and the intent to remain somewhere

indefinitely. Castellon-Contreras v. INS, 45 F.149 3d (7th Cir. 1995). In other words,

domicile is found to be the state the party considers his permanent home. Galva

Foundry Co. v. Heiden, 924 F.2d 729 (7th Cir. 1991).

      This Court has previously applied a four-prong test in order to determine

domicile, and whether a new domicile has been acquired. Constance v. Brennan, 2010

WL 3735754 (S.D.Ill. 2010). The four elements of change are: (1) physical abandonment




                                      Page 4 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 5 of 8 Page ID #243




of the first domicile; (2) intention not to return; (3) physical presence in new domicile;

and (4) intent to make that his domicile. Id.

       The four elements, as well as the holding in Galva are dispositive that MB

remains a domiciliary of Illinois for diversity purposes. First, MB has not physically

abandoned Illinois. (Doc. 25-1). MB owns two homes in Illinois and was living at her

Illinois home at the time this lawsuit was both filed and removed. Id. She also spends

roughly 50% of her time in Illinois. Id. Her primary care physician and financial

advisor are both located in Illinois. Id. Second, MB’s intention is to return to Illinois.

Id. She considers Illinois her permanent residence and has the intention to remain

here indefinitely. Id. Her husband is buried in Illinois where she also has a burial plot.

Id. Her remaining family, including siblings and nieces and nephews reside in Illinois.

Id. Third, MB’s physical presence is roughly 50% in Illinois, same as Florida. Id.

Fourth, MB does not intend to make Florida her domicile. Although she obtained a

Florida driver’s license, registered vehicles in Florida (as well as Illinois), and filed

taxes in Florida, it was all for tax purposes. Id. MB considers Illinois her permanent

home and has always intended to return to Illinois. Id.

       In Galva, similar to this case, the plaintiff, Ray Heiden, had homes in both

Illinois and Florida, and the Seventh Circuit held that Heiden was domiciliary of

Illinois for diversity purposes even though it was alleged he had moved from Illinois to

Florida. Galva, 924 F.2d at 729. In so holding, the court noted that defendant was born

and raised in Peoria, Illinois and lived there all his life until the facts giving rise to the

suit. Id. at 730. Although Heiden spent several months a year in Florida, he




                                        Page 5 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 6 of 8 Page ID #244




maintained his home in Peoria and retained his membership in both a country club

and church. Id. Consequently, Heiden’s “center of gravity” remained Peoria, Illinois,

notwithstanding the changes to his voter registration and driver’s license which were

done for tax purposes, not to opt in or out of federal diversity jurisdiction. Id. Similarly,

MB’s center of gravity remains Illinois.

       Of significance, the Court noted that because Heiden was a life-long resident of

Illinois, he was unlikely to encounter hostility in the state courts because the main

purpose behind diversity jurisdiction is to protect non-residents from the possible

prejudice they might encounter in local state courts. Id. at 730. Like Heiden, MB was

born in Illinois and intends to be buried there, alongside her deceased spouse. (Doc.

25-1). She is unlikely to face prejudice and/or hostilities in Madison County, Illinois,

which is her chosen forum.

       Defendants’ reliance on the test set forth in Cassens is not persuasive, nor do

the factors tilt so decisively to conclude that plaintiff is domiciled in Florida. (Doc. 27,

p. 6); Cassens v. Cassens, 430 F.Supp.2d 830 (S.D.Ill. 2006). This Court accepts,

contrary to defendants’ assertion, that MB was living in her Illinois home at the time

the lawsuit was filed and removed, and has continued to do so since. (Doc. 25-1, p.3).

As such, this Court concludes that MB is a domiciliary of Illinois, and her choice of

forum of Madison County, Illinois should prevail.

       II.    Forum Defendant Rule

       MB also contends that this case should be remanded to Madison County, Illinois

pursuant to the Forum Defendant Rule; however, this argument is superfluous as this




                                        Page 6 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 7 of 8 Page ID #245




Court deems MB to be a domiciliary of Illinois defeating diversity jurisdiction.

Notwithstanding the foregoing, when a defendant removes a case to federal court solely

based on diversity jurisdiction, it must clear the additional hurdle set forth in 28 U.S.C.

§ 1441(b)(3), known as the “forum defendant rule.” Morris v. Nuzzo, 718 F.3d 660, 664-

65 (7th Cir. 2013). The forum defendant rule provides that a civil action, otherwise

removable based solely on diversity jurisdiction, may not be removed if any of the

“properly joined and served” defendants is a citizen of the state in which the action was

brought. 28 U.S.C. 1441(b)(2). “The forum defendant rule is designed to preserve the

plaintiff’s choice of forum, under circumstances where it is arguably less urgent to

provide a federal forum to prevent prejudice against an out-of-state party.” Morris, 718

F.3d at 665 (internal citations and quotations omitted).

  This case was removed on the basis of diversity jurisdiction alone, so defendants

would normally be required to overcome the additional hurdle of the forum defendant

rule; however, that is not necessary because of MB’s domicile, and the court declines

to delve any further into this issue.

      III.   Gamesmanship

      Finally, MB argues that this case was removed as an act of gamesmanship.

Because this is not a legal argument and because domicile has been established

defeating diversity jurisdiction, this argument is moot.

                                        CONCLUSION

    For these reasons, the Court GRANTS Plaintiff Marcia Billhartz, as trustee of the

Marcia Billhartz Trust’s Motion to Remand to State Court (Doc. 24) and REMANDS




                                        Page 7 of 8
  Case 3:20-cv-00817-SPM Document 33 Filed 11/05/20 Page 8 of 8 Page ID #246




this action to the Circuit Court for Madison, Illinois.

      IT IS SO ORDERED.

      DATED: November 5, 2020


                                               /s/Stephen P. McGlynn
                                               STEPHEN P. McGLYNN
                                               U.S. District Judge




                                      Page 8 of 8
